UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1430



MABLE SMITH; SHEATRINA SMITH,

                                               Plaintiffs - Appellants,

             versus


THE SHERWIN-WILLIAMS        COMPANY;   DOLGENCORP,
INCORPORATED,

                                                Defendants - Appellees,

             and


CROWN CORK & SEAL COMPANY, INCORPORATED,

                                                        Party in Interest,


THE ESTATE OF THOMAS J. HARLAN, JR.,

                                                        Party in Interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-623-2)


Submitted:    September 29, 2003             Decided:    October 10, 2003


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


John M. Flora, EPSTEIN, SANDLER & FLORA, P.C., Norfolk, Virginia,
for Appellants. Scott C. Ford, Patricia A. Collins, MCCANDLISH
HOLTON, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Mable Smith and Sheatrina Smith appeal the district court’s

order granting summary judgment for Defendants in their product

liability action. We have reviewed the briefs, the joint appendix,

and the district court’s order and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Smith v. The Sherwin-Williams Co., No. CA-02-623-2 (E.D. Va. Mar.

24, 2003).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED



                                 2